Citation Nr: 1543144	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 17, 2007, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board denied the claims on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In an April 2015 Order, the Court granted the motion and remanded the case to the Board.

In the March 2015 Joint Motion, the parties noted that, in its September 2014 decision, the Board also remanded a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and, therefore, the issue had not been subject to a final decision by the Board and was not before the Court at that time.  However, following its September 2014 remand, in a February 2015 decision, the Board denied a TDIU.  As the Board is not changing either of its determinations regarding the Veteran's increased rating and earlier effective date claims in this decision, and as no other circumstances have arisen which would give reason for the Board to address the issue of TDIU again here, the Board finds that the issue has been finally adjudicated by the Board, is not currently before the Board, and will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by complaints of social isolation, depression, feelings of panic, obsessional rituals, impaired memory, and difficulty in establishing and maintaining effective relationships.

2.  The first evidence of record indicating that the Veteran filed a claim for service connection for PTSD was received by VA on August 17, 2007; the Veteran did not provide sufficient information for VA to identify and obtain any service department records that formed any basis for the grant of service connection for PTSD prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date prior to August 17, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.156(c), 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Requests for Social Security Administrations (SSA) records revealed that these records were destroyed.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was provided VA examinations which addressed the claims on appeal in February 2008, February 2010, and August 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Since the Board's September 2014 decision, no new treatment records or other, relevant evidentiary records have been identified, and no worsening of the Veteran's PTSD symptomatology has been alleged.  Also, VA has complied with the instruction of the parties in the March 2015 Joint Motion to translate a March 1980 document from Spanish to English, and the Board complies with the remaining March 2015 Joint Motion instructions in the body of the decision below. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

1.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

The Veteran is seeking entitlement to an increased evaluation for his service-connected PTSD, which rated 50 percent, effective August 17, 2007. 

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

[The regulation rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

The Board has reviewed all pertinent evidence of record. 

Specifically, in a private psychologist expert report from May 2007, the Veteran reported a history of alcoholism and indicated that he had belonged to Alcoholic Anonymous since March 12, 2006.  The Veteran was noted as anxious, tense, fearful, sad, and hopeless.  It was difficult for him to stay focused.  His anxiety was uncontrollable and made him jump from one topic to the next. 

The Veteran underwent a VA examination in February 2008, at which he described forgetfulness and lapses in concentration.  The examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable, spontaneous, slow, and coherent.  The Veteran's affect was normal, and his attitude was cooperative.  The Veteran's orientation was intact to person, time, and place.  His attention was intact.  His thought process was unremarkable.  He was preoccupied with one or two topics and had sleep impairment.  He had no delusions, hallucinations, inappropriate behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  He had obsessive/ritualistic behavior, in that he referred to have a specific routine that he follows each day.  He had good impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene.  His recent and immediate memory was mildly impaired.  His GAF score was 75.

The Veteran underwent another VA examination in February 2010, at which he indicated that he had not had any hospitalizations or outpatient treatment for a mental disorder.  The Veteran reported feeling tense and anxious.  He denied a history of suicide attempts and reported hunting as a leisure activity.  He reported a history of violence/assaultiveness.  Specifically, he turned physically aggressive towards a group of men who assaulted his friend.  He lived with his wife of 24 years in his own home and retired 8 years prior.  He had been abstinent from alcohol since October 2009.  He was noted as clean, casually dressed, restless, tense, suspicious, guarded, and constricted.  He was easily distracted.  His orientation was intact to person, time, and place.  With regard to thought process, the Veteran was noted as having an overabundance of ideas circumstantiality.  He had a preoccupation with one or two topics.  He understood the outcome.  He partially understood that he had a problem.  He denied delusions and hallucinations.  He reported sleep impairment and panic attacks.  He did not report suicidal and homicidal thoughts, obsessive/ritualistic behavior, or inappropriate behavior.  The Veteran was able to maintain minimal personal hygiene.  The Veteran's impulse control was fair.  He had no episodes of violence.  The Veteran seemed easily provoked to anger.  His memory was noted as normal.  The Veteran's GAF score was recorded at 45.  The examiner noted that the Veteran separated from his job for unrelated reasons. 

In a private psychologist expert report from March 2012, it was noted that the Veteran's condition was severe and had caused irreversible damage to his daily life.  It was noted that the Veteran had judgment and concentration problems, and that he was a shy, reserved, solitary, depressive, and negative individual.  In a letter he wrote, the Veteran affirmed that he had had suicidal ideas.  The Veteran reported that he had had obsessive rituals that interfered with his routine daily activities.  The Veteran indicated that his words were illogical and irrelevant and that he had memory difficulty.  He reported that he continuously felt panic and depression that affected his ability to function independently.  The Veteran reported that he wore the same clothes every day and that his wife constantly had to remind him to use deodorant and cologne.  He reported anxiety and panic in group situations.  He indicated that he preferred to be alone and isolated.  He reported that he could not establish and maintain effective personal relationships.    

In August 2012, the Veteran underwent another VA examination, at which he was noted as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he maintained good marital relations and described his wife as very supportive.  He reported no significant interpersonal relation difficulties but also reported that he was isolated.  The Veteran reported working as a recruiter at a federal health program for 21 years and that he retired due to eligibility by duration of work.  The Veteran reported episodes of irritability, isolation, sleeping difficulties, nightmares, and an inability to tolerate crowded spaces.  The examiner noted that the Veteran was cooperative and had adequate hygiene.  He was alert, aware of the situation, and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  His speech was clear with appropriate volume and goal directed.  His mood was mildly anxious and affect was appropriate to mood.  He was in full contact with reality with no evidence of delusions or hallucinations.  He denied suicidal or homicidal ideations or plans.  He presented some recent memory difficulties but otherwise cognitive functions were preserved.  Insight and judgment were superficial.  The Veteran's symptoms were noted to include anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  His GAF score was recorded as 45.  

Upon review of the claims file, the Board does not find that the evidence reflects that the Veteran's PTSD warrants an evaluation in excess of 50 percent for any period of time on appeal.  While the Veteran has reported obsessional rituals which interfere with routine activities and difficulty in adapting to stressful circumstances, a 70 percent rating is not warranted because the evidence does not show deficiencies in most areas due to symptoms comparable to intermittently illogical, obscure, or irrelevant speech; spatial disorientation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; suicidal ideation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

The Board acknowledges that the March 2012 private psychologist report reflects more severe symptoms, such as suicidal thoughts, poor personal hygiene, illogical and irrelevant speech, and continuous panic and depression that affect ability to function independently.  However, the Board finds this March 2012 report to be of significantly less probative value than the VA examination reports of record.  

The Board notes the determination of the parties to the March 2015 Joint Motion that, in its September 2014 decision, the Board did not "provide an adequate statement of reasons or bases for the determination that a rating in excess of fifty percent for [the Veteran's] PTSD was not warranted," because, "[w]hile the Board found that the reports from [the Veteran's] VA psychiatric examinations presented conflicting evaluations of the level of severity of [the Veteran's] PTSD, the Board did not explain why the VA medical examination reports were accorded greater probative value than the opinion provided by [the Veteran's] treating psychologist beyond acknowledging the fact that these medical reports were in conflict."

In this case, initially, the Board finds the March 2012 private psychologist's report to be of less probative value, particularly regarding the more severe symptoms described such as suicidal thoughts, poor personal hygiene, illogical and irrelevant speech, and continuous panic and depression that affect ability to function independently, because such symptoms appear to have been entirely self-reported by the Veteran and simply recorded by the March 2012 psychologist.  The psychologist's notation of suicidal thoughts is simply (translated from Spanish to English), "In a letter he wrote to the Veterans Administration [the Veteran] affirmed that he had had suicidal ideas."  The only notation concerning poor personal hygiene is, "As to his personal hygiene and appearance, [the Veteran] states that he has a 'daily uniform'; a shirt, pants and slippers, which he uses every day.  His wife constantly tells him to use deodorant and cologne and to match his shirt and pants better."  The notation regarding the Veteran's illogical and irrelevant speech is, "He indicates that his words are illogical and irrelevant and that is why he rather not speak.  Sometimes he says something which should be funny and he receives criticism and rejection instead."  Likewise, it is simply noted that "[the Veteran] continuously feels panic and depression which affects his ability to function independently."  The fact that the March 2012 psychologist simply repeats the Veteran's own self-reports of these more severe symptoms substantially diminishes any probative value of his report concerning such symptomatology.  See LeShore v. Brown, 8 Vet. App. 406 (1996) (mere recitation of the veteran's self-reported lay history does not constitute competent medical evidence).

In contrast, the VA examiners' findings were based largely on objective observation and examination of the Veteran.  The February 2008 VA examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed, the February 2010 VA examiner noted that the Veteran was clean and casually dressed and that he was able to maintain minimal personal hygiene, and the August 2012 VA examiner noted that the Veteran had adequate hygiene.  Likewise, in February 2008 the Veteran's speech was noted to have been unremarkable, spontaneous, slow, and coherent, and the August 2012 VA examiner noted that the Veteran's speech was clear with appropriate volume and goal directed.  

Furthermore, the Board does not find the Veteran's self-reported symptoms noted in the March 2012 psychologist's report to be credible in light of the record as a whole.  In addition to conflicting with the objective findings made by the VA examiners, the Veteran's reports of such symptoms as suicidal ideas have, at best, been inconsistent.  In this regard, while a letter in which the Veteran indicated that he had suicidal ideas was noted in the March 2012 psychological report, the Veteran specifically denied suicidal ideation, plans, or thoughts on February 2008, February 2010 and August 2012 VA examination. 

Also, such more severe symptoms reported to the March 2012 psychologist by the Veteran are symptoms explicitly listed in the criteria for a 70 percent rating under DC 9411; some, such as "illogical and irrelevant" words and "continuously feels panic and depression which affects his ability to function independently" are almost verbatim from the listed symptoms for a 70 percent rating.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  The Veteran's reporting of symptoms, almost verbatim, from the symptoms listed in the criteria for a 70 percent rating under DC 9411, particularly in light of their inconsistencies with his own statements elsewhere in the record and with the objective findings on the three VA examinations of record, indicate reporting of specific symptoms simply for the purpose of obtaining monetary benefits, without regard to their actual existence.

In this regard, also, while the Veteran reported to the March 2012 psychologist "that his words are illogical and irrelevant and that is why he rather not speak," the Veteran's explanation for this self-assessment was that "[s]ometimes he says something which should be funny and he receives criticism and rejection instead."  The Veteran's reports of sometimes making jokes that are perceived as inappropriate does not approximate the symptom of "speech intermittently illogical, obscure, or irrelevant," as contemplated in the criteria for a 70 percent rating under DC 9411.

The Board notes the further determination of the parties to the March 2015 Joint Motion that "the Board failed to acknowledge [the March 2012 psychologist's] assertion that his report was based on five years of observation of [the Veteran]."  In this regard, at the end of the March 2012 report, the Veteran's psychologist stated: "This report shows other conditions associated with PTSD and that were not acknowledged in the other evaluations made by the Veterans Administration.  These observations are made by using the five (5) years that I have been providing services to [the Veteran] as evidence."  However, while the psychologist makes the general assertion that his "observations" were based on five years of providing services to the Veteran, the more severe symptoms at issue were clearly, explicitly self-reports of the Veteran to the psychologist at that time, as discussed above.  The psychologist does not acknowledge or explain this disparity.  Thus, the Board finds that this general assertion of five years of treating the Veteran adds little to no probative weight to the portions of the March 2012 VA examination report at issue.

At all three VA examinations, the Veteran denied suicidal thoughts, his hygiene was noted as adequate, and there were no problems noted with his speech.  While the Veteran was noted as experiencing panic and depression, there was no indication in these examination reports, or anywhere else in the record, of specifically how his feelings of depression and panic affected his ability to function independently.  It was noted in the August 2012 VA examination report that the Veteran retired from his job after 21 years due to eligibility by duration of work and that he maintained good marital relations.  Therefore, while the Veteran has reported difficulty maintaining effective relationships and social isolation, he has managed to maintain a relationship with his wife, he could obviously maintain work relations effectively enough to work until he was eligible to retire, and it was specifically noted in the August 2012 VA examination report that he had no significant interpersonal relation difficulties.  Furthermore, the Veteran's feeling of panic, impaired memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are symptoms contemplated by his 50 percent evaluation for this time period.  As such, the Board finds that the most probative evidence of record does not support an evaluation in excess of 50 percent for any period of time on appeal.

The Board notes the determination of the parties to the March 2015 Joint Motion that, in its September 2014 decision, "the Board did not address the possibility that a staged rating may have been warranted as a result of the more severe symptoms shown in the March 2012 report provided by [the Veteran's private psychologist]."  The Board has considered staged ratings, but finds that the March 2012 psychological report does not represent any kind of worsening in the Veteran's disability that would warrant a higher rating than 50 percent for his PTSD.  Again, the worse symptomology noted in the March 2012 report was little more than restatement of the Veteran's noncredible statements.  Also, the August 2012 VA examination report, which the Board finds more probative for the reasons discussed above, dated months after the March 2012 report, does not reflect any worsening in disability to the level of a 70 percent rating.  On the contrary, the August 2012 VA examiner assessed the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is the level of impairment contemplated in the criteria for a lower, 30 percent rating under DC 9411.  See 38 C.F.R. § 4.130, DC 9411.

The Board further notes that the Veteran's GAF score was recorded at 45 and 75 during the period of time on appeal.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV at 47.  While a GAF score of 45 can reflect serious symptoms, the Board finds that, when reviewed in the context of the symptoms recorded in the VA examination reports, the Veteran's disability picture is adequately compensated at the 50 percent level for the period of time on appeal.  As discussed above, the Veteran's PTSD simply does not manifest with symptoms indicative of a 70 percent evaluation for this period of time.

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected PTSD are contemplated by the schedular criteria of the rating currently assigned.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his PTSD.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected PTSD is manifested by complaints of isolation, depression, feelings of panic, obsessional rituals, impaired memory, and difficulty in establishing and maintaining effective relationships.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and the disability rating is based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  See Thun 22 Vet. App. at 115.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration of the Veteran's other service-connected disabilities need not be considered at this time with regard to referral for extra-schedular consideration.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 50 percent for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  

2.  Entitlement to an effective date prior to August 17, 2007, for the grant of service connection for PTSD.

The Veteran claims that an earlier effective date, prior to August 17, 2007, should be assigned for the grant of service connection for PTSD.  Essentially, in the August 2014 Appellant's Brief, it was argued that the effective date for the grant of service connection for PTSD should be prior to August 17, 2007, as the Veteran had previously filed a claim for service connection for a mental health condition that was the initial manifestation of his current PTSD.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence of record reflects that a claim for service connection for a nervous condition was denied in a March 1980 rating decision.  Subsequently, a statement of the case (SOC) was issued with respect to this claim in April 1980.  There is no evidence of record reflecting that the Veteran submitted a timely substantive appeal with regard to this SOC.  The Veteran did not submit another claim for a psychiatric disability of any kind until August 17, 2007, when he submitted his claim for service connection for PTSD.  

With regard to the Veteran's August 17, 2007, claim, the RO adjudicated this claim as a new claim for service connection, as opposed to an application to reopen his previously denied claim for service connection for a nervous condition.  Regardless of how this claim was adjudicated, the evidence of record does not support an effective date earlier than August 17, 2007. 

As noted above, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  
The Board has considered the Veteran's argument that he should be awarded service connection for PTSD prior to August 17, 2007, as he had previously filed a claim for a mental health condition that he contended was the initial manifestation of his current PTSD.  However, the Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  In this case, the Veteran did not file a claim for service connection for a psychiatric disability of any kind within 1 year of separation from service.  His original claim for service connection for a nervous condition was denied in March 1980.  Subsequent to this denial, the Veteran did not submit a new claim for service connection or an application to reopen a previously denied claim for service connection for a psychiatric disability of any kind, to include PTSD, until August 17, 2007.  

In their March 2015 Joint Motion, the parties noted that, in granting service connection for PTSD in July 2011, "the RO indicated that the grant was based in part on his service personnel records and the confirmation of his reported inservice stressors by the service department."  The parties further noted that, in its September 2014 decision, although "the Board found that [the Veteran] had not appealed the March 1980 rating decision and that he had not submitted a new claim for service connection for an acquired psychiatric disability until August 2007," it "did not address whether [the Veteran] was entitled to an earlier effective date for the grant of service connection for PTSD pursuant to 38 C.F.R. § 3.156(c)(3)."  The parties determined that, "[s]ince the RO indicated that the grant of entitlement to service connection for PTSD was based in part on service department records obtained in November 2007 and January 2008, this reasonably raised the possibility that an effective date prior to August 17, 2007, may have been warranted for the grant of service connection for PTSD pursuant to 38 C.F.R. § 3.156(c)(3)."  Therefore, the parties determined that the Board should, in the first instance, consider if [the Veteran] is entitled to an effective date prior to August 17, 2007, for the award of service connection for PTSD pursuant to 38 C.F.R. § 3.156(c)(3)."

In its July 2011 rating decision granting service connection for PTSD, the RO stated, "DD 214 and Army personnel files show you were in Vietnam for 3 months and 17 days and you were awarded the Vietnam Service Medal and the Medical Badge among others."  In this regard, the Veteran's DD 214 (Report of Transfer or Discharge), associated with the claims file in August 1979, reflects that the Veteran served in Vietnam for three months and 17 days and was awarded the Vietnam Service Medal and the Medical Badge.

Furthermore, in the July 2011 decision, the RO stated, "The stressors described were corroborated and the medical evidence shows a diagnosis of Post traumatic stress disorder."  In this regard, in a completed "STATEMENT IN SUPPORT OF CLAIM FOR SERVICE CONNECTION FOR POST-TRAUMATIC STRESS DISORDER (PTSD)," received in October 2007, under the heading "DESCRIPTION OF THE INCIDENT," the Veteran stated: "25 Viet-Cong killed-7 captured.  August 19-20-1965-in Nha-Trang."  He further stated: "We had light casualties between wounded & killed," and, in identifying the person or persons killed in the described incident, wrote "Miranda Angel Luis[,] very good friend of mine."  

The information contained in the Veteran's stressor statement was submitted to the U.S. Army and Joint Service Records Research Center (JSRRC), which sent a response in January 2008.  The response indicates that the unit history submitted by the Veteran's battalion stated that the battalion departed on its first mission on August 18, 1965, and that the initial operation was conducted twelve miles west of Na Trang against a Vietnam stronghold.  The JSRRC report states that 15 Viet Cong were killed in the operation by body count.  It further states that a Private First Class Luis Anton Miranda-Cuevas, a member of a separate battalion, was killed in action on July 19, 1965 although JSRRC was unable to place the location of the incident.

Pursuant to 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

Pursuant to 38 C.F.R. § 3.156(c)(2), paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Only if the VA grants benefits resulting from reconsideration of the merits under § 3.156(c)(1) must it consider an earlier effective date under subsection (c)(3).  Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014).

In this case, the Board finds that 38 C.F.R. § 3.156(c)(1) does not apply to the service records that formed the basis of the July 2011 grant of service connection for PTSD because the Veteran did not provide sufficient information for VA to identify and obtain the records prior to the August 17, 2007, effective date of the grant.  

In his original March 1980 claim (translated from Spanish to English), the Veteran stated, in part, "I am a Veteran of the Vietnam War and I did go to combat," and that, in addition to other disabilities, he believed that he had "delayed stress reaction."  He stated that his wife and children could attest that he suffered from the effects of this condition, that he had "always been considered a nervous and hyperactive person, given to suffering from tension and nerves, with a [illegible] anxiety and depressive periods."  He further stated that he had often gotten drunk to relieve tensions, and indicated that "the favored theme was the Vietnam War when [he] was drunk."  He stated that "delayed stress reaction" was "a condition that also affects ex-military members from the Vietnam War."

While the Veteran asserted in March 1980 that he believed that he suffered "delayed stress reaction" from his Vietnam War service, he did not identify any particular in-service stressor, or provide any incident, name, or other detail or information sufficient for VA to identify and obtain the service records verifying his later-identified in-service stressors on which the July 2011 grant of service connection was, in part, based.  The Veteran did not provide information regarding the operation near Na Trang, during which multiple Viet Cong were killed, or any information regarding his friend who was killed; the Veteran's later October 2007 report of these stressors in sufficient detail allowed the JSRRC to verify them in January 2008, and such verification of the Veteran's stressors formed a partial basis for the grant of his service connection claim for PTSD in July 2011.  Thus, reconsideration under 38 C.F.R. § 3.156(c)(1) does not apply to the later-obtained service records in question, and an earlier effective date pursuant to 38 C.F.R. § 3.156(c)(3) is not warranted.   

The Board has considered the Court's decision of Mayhue v. Shinseki, 24 Vet. App. 273 (2011),  in which it was found that, despite the Veteran's noncompliance in providing information regarding some of his claimed stressors, 38 C.F.R. § 3.156(c)(2) nonetheless did not apply.  However, in that case, the Court determined that, although the Veteran had not provided sufficient information to verify certain claimed PTSD stressors, VA ultimately awarded service connection for PTSD based on an entirely different stressor.  Mayhue, 24 Vet. App. at 280.  The Court noted that the information that the Center for Research of Unit Records ultimately used to verify the Veteran's stressor was always a part of the claims file, and it was VA's administrative error in failing to verify this stressor with the information it had at the time of his initial claim, not the Veteran's subsequent failure to provide additional information sufficient to verify other claimed stressors, that prevented VA from verifying his stressor until a later date.  Id. 

However, in this case, the Veteran was awarded service-connection for PTSD based on the verification of his claimed stressors regarding the operation near Na Trang and his friend who was killed; the same stressors for which he first provided any information at all, or identified as stressors, in October 2007.  The information that JSRRC ultimately used to verify the Veteran's stressors-the information he provided in October 2007-was not a part of the claims file when VA initially decided the Veteran's March 1980 claim, and there was no administrative error in failing to verify these stressors with the information it had at the time of that initial claim.  Rather, in this case, it was the lack of information provided by the Veteran sufficient to verify his claimed stressors-including identification of the stressors themselves- that prevented VA from verifying such stressors until January 2008.   

Therefore, no earlier effective date than August 17, 2007, for the grant of service connection for PTSD is available in this case under 38 C.F.R. § 3.156(c)(3).

Finally, as was noted in the Board's September 2014 decision, there is no indication that PTSD was actually diagnosed at the time the Veteran's 1980 claim was adjudicated, nor has he claimed such.  Rather, there was no psychiatric diagnosis at that time.  His lay statements are not competent to establish he had PTSD in 1980 or that his symptoms at that time were indicative of the later-diagnosed PTSD.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

As such, the Board must conclude that an effective date earlier than August 17, 2007, is not warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An effective date prior to August 17, 2007, for the grant of service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


